DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12-15, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki US 8,387,975 (“Suzuki”). 
Regarding claims 1 and 13, Suzuki disclosed a sheet conveyance apparatus comprising: 
a first conveyance portion (first roller pair as seen in Figure 1) configured to convey a sheet; 
an abutment member (including 23e) comprising an abutment surface (23f) against which a leading edge of the sheet conveyed by the first conveyance portion abuts, the abutment member configured to move from a standby position by the abutment surface being pressed by the sheet; 

an urging member (27) configured to urge the abutment member toward the standby position; and 
a rotary member (223k) supported rotatably on the abutment member, 
wherein the rotary member is in contact with the sheet being conveyed by the second conveyance portion (Figures 14A-14C), and 
the abutment member is separated from the sheet in a state where the rotary member is in contact with the sheet being conveyed by the second conveyance portion after the leading edge of the sheet being conveyed passes the abutment surface (see the second full paragraph of column 14).  
Regarding claims 2 and 14, Suzuki disclosed the abutment member is provided on a first side with respect to a conveyance path through which the sheet being conveyed by the first conveyance portion is guided, and at least a portion of an outer circumference surface of the rotary member is protruded to a second side with respect to the conveyance path than the abutment surface in a state where the abutment member is positioned at the standby position (see Figures 13A-13C).
Regarding claims 3 and 15, Suzuki disclosed a flag (23b) provided on the abutment member; and a detection sensor (24) configured to detect a position of the sheet based on a position of the flag.  
 	Regarding claims 12 and 24, Suzuki disclosed an image forming apparatus comprising: the sheet conveyance apparatus according to claims 1 and 13 as .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka US 9,388,005 (“Iizuka”) in view of Suzuki.
Regarding claims 1, 2, 13, and 14, Iizuka disclosed a sheet conveyance apparatus comprising: 
a first conveyance portion (first roller pair as seen in Figure 1) configured to convey a sheet; 
an abutment member (70) comprising an abutment surface (70a) against which a leading edge of the sheet conveyed by the first conveyance portion abuts, the abutment member configured to move from a standby position by the abutment surface being pressed by the sheet (Figures 6-9); 
a second conveyance portion (second roller pair 31, 32) configured to nip the sheet during a process in which the abutment member moves from the standby position and to convey the sheet being nipped; and

Iizuka does not teach using a rotary member.
Suzuki teaches a rotary member (223k) supported rotatably on an abutment member (Figure 12), 
wherein the rotary member is in contact with the sheet being conveyed by a second conveyance portion (Figures 14A-14C), and 
the abutment member is separated from the sheet in a state where the rotary member is in contact with the sheet being conveyed by the second conveyance portion after the leading edge of the sheet being conveyed passes the abutment surface (see the second full paragraph of column 14).  
Suzuki further disclosed the abutment member is provided on a first side with respect to a conveyance path through which the sheet being conveyed by the first conveyance portion is guided, and at least a portion of an outer circumference surface of the rotary member is protruded to a second side with respect to the conveyance path than the abutment surface in a state where the abutment member is positioned at the standby position (see Figures 13A-13C).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Suzuki within Iizuka to use the rotary member arrangement so the abutting member does not contact the sheet in a scratching manner as taught by Suzuki.

Regarding claims 4 and 16, Iizuka disclosed the urging member is a first urging member, the sheet conveyance apparatus further comprising: 
a retention member (72) configured to move between a first position and a second position that differs from the first position, the retention member configured to support the abutment member relatively movably between the standby position and a retreated position; and 
a second urging member (73) configured to urge the retention member from the second position toward the first position, wherein the abutment member and the retention member are configured to transit among a first state (Figure 6) in which the retention member is positioned at the first position and the abutment member is positioned at the standby position, and in which the leading edge of the sheet conveyed by the first conveyance portion abuts against the abutment surface, a second state (Figure 8) in which the retention member is positioned at the second position and the abutment member is positioned at the standby position, and in which the leading edge of the sheet is separated from the abutment surface, and a third state (Figure 9) in which the retention member is positioned at the first position and the abutment member is positioned at the retreated position.
While Suzuki does not teach using a rotary member it was rendered obvious in view of Iizuka as discussed above. Therefore, the rotary member would be situated such that the rotary member would be in contact with the sheet being conveyed by the 
Regarding claims 5 and 17, Iizuka disclosed the second conveyance portion is a roller pair, and the abutment surface is positioned upstream of a nip of the roller pair in a sheet conveyance direction in a state where the rotary member would be in contact with the sheet being conveyed by the second conveyance portion (see Figures 10 and 11 of Iizuka and the previous statement of obviousness of the combination of the references).  
Regarding claims 6 and 18, Iizuka disclosed the abutment member is configured to pivot around a first pivot shaft (70c), and the retention member is configured to pivot around a second pivot shaft (72b) that differs from the first pivot shaft.  
Regarding claims 7 and 19, the rotary member would be arranged downstream of the abutment surface in a sheet conveyance direction in a state where the abutment member and the retention member are at the first state (see Figure 6 of Iizuka and Figure 13A of Suzuki and the previous statement of obviousness of the combination of the references).  
	Regarding claims 9 and 21, Iizuka disclosed the second conveyance portion comprises a first roller, and a second roller configured to nip and convey the sheet with the first roller, and the abutment member is configured to pivot around a center of 
 	Regarding claims 11 and 23, Iizuka disclosed the abutment member is configured to correct skewing of the sheet by forming a loop on the sheet by having the leading edge of the sheet abut against the abutment surface (Figures 6 and 7).  
	Regarding claims 12 and 24, Iizuka disclosed an image forming apparatus comprising: the sheet conveyance apparatus according to claims 1 and 13 as mentioned above; and an image forming unit configured to form an image on a sheet (Figure 1).  

 	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kuge et al. US 4,842,944 (“Kuge”).  Suzuki disclosed the limitations of claims 1 and 13 as listed above but was silent as to the material type of the rotary member.  Kuge teaches a rotary member that is composed of a resin material containing fluorine (column 11, line 64 – column 12, line 48).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Kuge to use resin material containing fluorine for the rotary member for its resilience, strength, and gripping properties.    

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653